                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION

ZURICH   AMERICAN                 INSURANCE
COMPANY,

       Plaintiff,                                                  Case No.:

v.

IBT GROUP, LLC; CEINSA USA, LLC; IBT
HEALTH,    LLC;    CARIMEX,    LLC;
INTERNATIONAL      BUSINESS    AND
TRADE, LLC; SUCOMEX, LLC; IBT
CONSTRUCTION, LLC.

      Defendants.
______________________________________/

                                          COMPLAINT

       Plaintiff, ZURICH AMERICAN INSURANCE COMPANY, through its counsel, hereby

sues Defendants, IBT GROUP, LLC; CEINSA USA, LLC; IBT HEALTH, LLC; CARIMEX,

LLC; INTERNATIONAL BUSINESS AND TRADE, LLC; SUCOMEX, LLC; IBT

CONSTRUCTION, LLC; and alleges:

                          PARTIES, JURISDICTION, AND VENUE

       1.      This Court has jurisdiction over the parties pursuant to 28 U.S.C. §1332(a)

because Plaintiff and Defendants are citizens of diverse states.

       2.      ZURICH AMERICAN INSURANCE COMPANY (“Surety”) is a New York

corporation incorporated in New York with its principal place of business in Schaumburg,

Illinois making it a citizen of New York and Illinois in accordance with 28 U.S.C. § 1332(c)(1).

Surety is licensed to conduct business in Florida.
          3.   Upon information and belief, IBT GROUP, LLC (“IBTG ”) is a Florida limited

liability company with its principal place of business in Miami, Florida, in Miami-Dade County

making it a citizen of Florida in accordance with 28 U.S.C. § 1332(c)(1). Upon information and

belief, all members of IBTG are Florida citizens or are otherwise diverse in citizenship from

Surety.

          4.   Upon information and belief, CEINSA USA, LLC (“CEINSA”) is a Florida

limited liability company with its principal place of business in Miami, Florida, in Miami-Dade

County making it a citizen of Florida in accordance with 28 U.S.C. § 1332(c)(1). Upon

information and belief, all members of Ceinsa are Florida citizens or are otherwise diverse in

citizenship from Surety.

          5.   Upon information and belief, IBT HEALTH, LLC (“IBTH”) is a Florida limited

liability company with its principal place of business in Miami, Florida, in Miami-Dade County

making it a citizen of Florida in accordance with 28 U.S.C. § 1332(c)(1). Upon information and

belief, all members of IBTH are Florida citizens or are otherwise diverse in citizenship from

Surety.

          6.   Upon information and belief, CARIMEX, LLC (“Carimex”) is a Florida limited

liability company with its principal place of business in Miami, Florida, in Miami-Dade County

making it a citizen of Florida in accordance with 28 U.S.C. § 1332(c)(1). Upon information and

belief, all members of Carimex are Florida citizens or are otherwise diverse in citizenship from

Surety.

          7.   Upon information and belief, INTERNATIONAL BUSINESS AND TRADE,

LLC (“IBTL”) is a Florida limited liability company with its principal place of business in

Miami, Florida, in Miami-Dade County making it a citizen of Florida in accordance with 28


                                               2
U.S.C. § 1332(c)(1). Upon information and belief, all members of IBTL are Florida citizens or

are otherwise diverse in citizenship from Surety.

       8.      Upon information and belief, SUCOMEX, LLC (“Sucomex”) is a Florida

corporation with is principal place of business in Miami, Florida, in Miami-Dade County making

it a citizen of Florida in accordance with 28 U.S.C. § 1332(c)(1). Upon information and belief,

all members of Sucomex are Florida citizens or are otherwise diverse in citizenship from Surety.

       9.      Upon information and belief, IBT CONSTRUCTION, LLC (“IBTC”) is a Florida

limited liability company with is principal place of business in Coral Gables, Florida, in Miami-

Dade County making it a citizen of Florida in accordance with 28 U.S.C. § 1332(c)(1). Upon

information and belief, all member of IBTC are Florida citizens or are otherwise diverse in

citizenship from Surety.

       10.     The causes of action alleged herein fall within the jurisdictional limits of the

Court because Surety seeks to recover more than $75,000.00, exclusive of interest, costs and

attorneys’ fees from the Defendants.

       11.     Venue is appropriate in this Court because one or more of the Defendants reside

in or have their principal place of business within the boundaries of the Southern District of

Florida, and because one or more Defendants reside in or have their principal place of business

located in one of the counties within the province of the Miami Division of this Court.

                                  GENERAL ALLEGATIONS

       12.     As part of its business, Surety issues payment and performance bonds and stands

as surety for certain construction contractors. In some situations, as here, Surety procures foreign

sureties to issue bonds on international projects.




                                                     3
       13.    In connection with its work, IBTG from time to time required surety payment and

performance bonds.

       14.    To induce Surety to issue or procure the issuance of performance bonds on its

behalf, IBTG, Cesina, IBTH, Carimex, IBTL, Sucomex, and IBTC (collectively, the

“Indemnitors”) entered into an indemnity agreement with Surety.

       15.    Specifically, on August 24, 2015, IBTG, Cesina, IBTH, Carimex, IBTL, Sucomex

each executed a General Indemnity Agreement (“Agreement”) in favor of Surety, its affiliates,

and its agents. The Agreement was thereafter amended by Rider on July 23, 2019 to add IBTC

as an indemnitor. A true and correct copy of the Agreement, and amendment thereto, is attached

hereto and incorporated herein as Exhibit A.

       16.    The execution of the Agreement, and the Indemnitors’ undertaking of the various

responsibilities and obligations contained therein, were absolute conditions precedent and

prerequisites to Surety issuing or procuring another surety to issue any bonds naming IBTG as a

principal.

       17.    According to the Agreement, the Indemnitors agreed, in part, to:

              [E]xonerate, indemnify, and hold Surety harmless from and against any
              and all liability and Loss, sustained or incurred, arising from or related to:
              (a) any Bond, (b) any Claim, (c) any Indemnitor failing to timely and
              completely perform or comply with this Agreement, (d) Surety enforcing
              this Agreement or (e) any act of Surety to protect or procure any of
              Surety’s rights, protect or preserve any of Surety’s interest, or to avoid, or
              lessen Surety’s liability or alleged liability. The liability of Indemnitors to
              Surety under this Agreement includes all Claims made on Surety, all
              payments made, Loss incurred, and all actions taken by Surety under the
              Good Faith belief that Surety is, would be or was liable for amounts paid
              or the actions taken, or that it was necessary or expedient to make such
              payments or take such actions, whether or not such liability, necessity or
              expediency existed. Indemnitors shall promptly, upon demand, make
              payment to Surety as soon as liability or Loss exists, whether or not Surety
              has made any payment. An itemized statement of Loss, sworn to by any


                                                4
               officer of Surety, or the voucher or other evidence of any payment shall be
               prima facie evidence of the fact that, amount and extent of liability of
               Indemnitors for such Loss. Indemnitors shall promptly, upon demand,
               procure the full and complete discharge of Surety from all Bonds and all
               liability in connections with such Bonds. If Indemnitors are unable to
               obtain discharge of any or such all Bonds within the time demanded,
               Indemnitors shall promptly deposit with Surety an amount of money that
               Surety determines is sufficient to collateralize or pay any outstanding
               obligations.

[Exhibit A, p. 1, Section 3].

       18.     The Agreement also provides that Indemnitors shall:

               Promptly pay all premiums and charges of Surety for Bonds, at the current
               rate charged by Surety, until Surety has been provided satisfactory
               evidence, in its sole discretion, that it has been fully released and/or
               discharged from liability under such Bonds.

[Exhibit A, p. 1, Section 1].

       19.     The Indemnitors’ obligations under the Agreement extended to:

               [A]ny bond, undertaking, and/or obligation of suretyship or guarantee
               executed, provided or procured (herein “issued”) by Surety (whether as
               surety, co-surety, reinsurer or otherwise) in the name of or on behalf or
               any Indemnitor, any Related Entity any other entity on request in
               accordance with this Agreement, or any combination thereof, whether
               issued prior to or after the execution of this Agreement, and all renewals,
               extensions, modifications and substitutions of bond.

[Exhibit A, p. 1].

       20.     Finally, the Agreement provides that, “if Surety procures the execution of any

Bond by other sureties . . . then all the terms and conditions of this Agreement shall inure to the

benefit of such other sureties.” [Exhibit A, p. 3, Section 14].

       21.     The Agreement is unequivocal and specific in setting forth the Indemnitors’

obligations to indemnify and keep Surety indemnified as a result of executing any payment or




                                                  5
performance bonds on IBTG’s behalf or because of IBTG’s or the Indemnitors’ failure to comply

with the Agreement.

       22.     IBTG thereafter entered into multiple contracts (the “Contracts”) on several

construction projects (collectively, the “Projects”) located in the Republic of Panama for which it

required performance bonds.

       23.     At the Indemnitors’ request, and in consideration of the Indemnitors’ promise to

comply with the various terms and conditions of the Agreement, Surety procured performance

bonds (the “Bonds”) for the Projects through another surety, ASSA Compania de Seguros, to

secure the obligations of IBTG under its Contracts with the Republic of Panama.

       24.     Premiums and taxes associated with the Bonds remain unpaid by the Indemnitors,

despite the Agreement’s terms, which require the Indemnitors to pay all taxes and premiums

once the Bonds were “issued” (as that term is defined in the Agreement).

       25.     Specifically, the Indemnitors owe Surety $3,314,430.28 in unpaid premiums and

taxes associated with the Bonds as set forth in the itemized statement attached hereto as Exhibit

B.

       26.     Surety has made demand on the Indemnitors to pay the outstanding premiums and

taxes but Indemnitors have failed and refused to make the payments owed. See demand letter

attached hereto as Exhibit C.

       27.     Since Indemnitors refused to resolve the unpaid premiums and taxes, Surety was

forced to hire the undersigned attorneys to pursue this action against Indemnitors and has

incurred attorneys’ fees and costs for which Indemnitors are responsible to repay to Surety under

the terms of the Agreement.




                                                6
        28.      Surety has performed all of the terms, covenants, and conditions required on its

part to be performed under the terms of the Agreement or has been excused from doing so by

Indemnitors.

        29.      All conditions precedent to maintaining this action have occurred, been excused,

or have otherwise been waived.

                                           COUNT I
              (Breach of Contract / Contractual Indemnity against the Indemnitors)

        30.      Surety realleges and incorporates the allegations in the proceeding paragraphs 1-

29 as if fully set forth herein.

        31.      Pursuant to the Agreement, the Indemnitors promised to “[p]romptly pay all

premiums and charges of Surety for Bonds, at the current rate charged by Surety, until Surety has

been provided satisfactory evidence, in its sole discretion, that it has been fully released and/or

discharged from liability under such Bonds.”

        32.      Surety, in its discretion, does not believe it has been released and/or discharged

from all liability under the Bonds, which it issued in favor of IBTG.

        33.      As such, Indemnitors are liable for the premiums and taxes associated with

Surety’s issuance of the Bonds and Indemnitors have failed to pay such taxes and premiums

despite Surety’s repeated demands they do so.

        34.      Indemnitors’ failure to pay the outstanding premiums and taxes constitutes a

breach of the Agreement.

        35.      Surety has incurred damages in the amount of $3,314,430.28 which constitutes

the total unpaid premiums and taxes, as a result of Indemnitors’ breach of the Agreement.




                                                 7
       36.     Additionally, Surety has incurred attorneys’ fees and costs pursuant to

Indemnitors’ breach of the Agreement. Surety is entitled to an award of its attorneys’ fees and

costs in pursuing this claim according to the Agreement.

       WHEREFORE, Surety demands judgment against the Indemnitors, jointly and severally,

for damages, costs of this action, prejudgment interest, attorneys’ fees and such further relief as

this Court deems just and proper.

       Dated September 10, 2021.

                                                     /s/ S. Jordan Miller
                                                     E.A. “SETH” MILLS, JR., ESQ.
                                                     Florida Bar No. 339652
                                                     smills@mpdlegal.com
                                                     JORDAN MILLER, ESQ.
                                                     Florida Bar No. 0069998
                                                     jmiller@mpdlegal.com
                                                     MILLS PASKERT DIVERS
                                                     100 N. Tampa St., Ste. 3700
                                                     Tampa, FL 33602
                                                     Telephone: (813) 229-3500
                                                     Facsimile: (813) 229-3502
                                                     Attorneys for Plaintiff




                                                8
